DETAILED ACTION
Receipt of Arguments/Remarks filed on November 3 2022 is acknowledged. Claims 2-3, 6-7, 9, 18-19, 22-23, 28, 44, 46-48 and 50-51 were/stand cancelled. Claim 52 was added.  Claims 1, 4-5, 8, 10-17, 20-21, 24-27, 29-43, 45, 49 and 52 are pending. Claims 1, 4-5, 8, 10-16, 31 and 33-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on June 12 2017. Claims 17, 20-21, 24-27, 29-30, 32, 45, 49 and 52 are directed to the elected invention.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Withdrawn Rejections
The cancellation of claims 50-51 have rendered the rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph and  35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph moot.
The amendments filed November 3 2022 are sufficient to overcome the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph of claim 49.  The claim amendments have removed the unsupported subject matter.  

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 17, 20-21, 24-27, 29-30, 32 and 45  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rose et al. (USPGPUB No. 20100152048, cited on PTO Form 1449) in view of Wright et al. (USPGPUB No. 20060270556, cited on PTO Form 1449) Rodrigues et al. (WO 2010121976, cited in the Office action mailed on 1/26/18) and Meyer et al. (USPGPUB No. 20050182219, cited on PTO Form 1449).
Applicant Claims
	The instant application claims an aqueous herbicide solution of improved compatibility comprising an aqueous solution comprising: a) (2,4-dichlorophenoxy)acetic acid; b) one or more inorganic cations selected from the group consisting of Na+, K+, Ca2+, Mg2+, Fe2+ Fe3+, Cu2+, Mn2+, and Zn2+ and/or one or more organo ammonium cations selected from the group consisting of monomethyl ammonium, isopropyl ammonium, butyl ammonium, dimethyl ammonium, diethyl ammonium, dimethylethyl ammonium, diethyethanol ammonium, triethanol ammonium, triisopropanol ammonium, tetramethyl ammonium, tetraethyl ammonium and N,N,N-trimethylethanol ammonium (choline), and cations made from dimethylaminopropylamine and diethylenetriamine, or mixtures thereof; c) less than 16% ammonium sulfate; d)
glyphosate; f) one or more polymeric crystallization inhibitors of structure I wherein A is wherein R1, R2, and R3 are independently H, CH3, COOH, or CH2COOH, L is a linking group comprising -C(==O)-O- , -C(==O)-N-, -CH2-, -0-, -0- C(==0)-, or a direct bond, and Rhy is hydrophobic and comprises a linear or branched alkyl, cycloalkyl, aryl, alkaryl or alkoxylated derivative thereof; B is derived from polymerizing an ethylenically unsaturated carboxylic acid monomer and/or its salts; and C is optional and is derived from polymerizing an ethylenically unsaturated sulfonic acid monomer or phosphonic acid monomer and/or its salts, wherein the (2,4-dichlorophenoxy)acetic acid is present in the aqueous solution at a concentration greater than 1 % on an acid equivalent basis, and wherein the pH of the aqueous solution is about 6 or lower.
	The instant application claims an aqueous herbicide solution of improved compatibility comprising an aqueous solution comprising: a) (2,4-dichlorophenoxy)acetic acid;  b) one or more inorganic cations selected from the group consisting of  Na+, K+, Ca2+, Mg2+, Fe2+ Fe3+, Cu2+, Mn2+, and Zn2+ and/or one or more organo ammonium cations selected from the group consisting of monomethyl ammonium, isopropyl ammonium, butyl ammonium, dimethyl ammonium, diethyl ammonium, dimethylethyl ammonium, diethyethanol ammonium, triethanol ammondium, triisopropanol ammondium, tetramethyl ammonium, tetraethyl ammonium and N,N,N-trimethylethanol ammonium (choline), and cations made from dimethylaminopropylamine and diethylenetriamine, or mixtures thereof; c) less than 16% ammonium sulfate; and d) one or more polymeric crystallization inhibitors of structure I wherein A is wherein R1, R2, and R3 are independently H, CH3, COOH, or CH2COOH, L is a linking group comprising -C(==O)-O- , -C(==O)-N-, -CH2-, -0-, -0- C(==0)-, or a direct bond, and Rhy is hydrophobic and comprises a linear or branched alkyl, cycloalkyl, aryl, alkaryl or alkoxylated derivative thereof; B is derived from polymerizing an ethylenically unsaturated carboxylic acid monomer and/or its salts; and C is optional and is derived from polymerizing an ethylenically unsaturated sulfonic acid monomer or phosphonic acid monomer and/or its salts, wherein the (2,4-dichlorophenoxy)acetic acid is present in the aqueous solution at a concentration greater than 1 % on an acid equivalent basis, and wherein the pH of the aqueous solution is about 6 or lower.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
	 Rose et al. is directed to the process for preparing and applying pesticide or herbicide formulations.  Claimed is a process of forming a sprayable pesticide or herbicide formulation having improved spray drift properties comprising the steps of providing an aqueous concentrate containing pesticide or herbicide and providing an aqueous concentration containing pesticidal or herbicidal adjuvant or fertilizer and forming the sprayable pesticide or herbicidal formulation by combining water, the pesticide or herbicide and the pesticidal or herbicidal adjuvant or fertilizer wherein the aqueous concentrates both contain one or more polymers capable of enhancing spray drift (claim 1).  The adjuvant or fertilizer includes ammonium sulphate (claim 4).  The pesticide or herbicide is in amounts up to 80% by weight of the total concentrate (claim 8).  The adjuvant or fertilizer is present in concentrations of amount between 10 and 80 wt.% (claim 5).  The polymer is in amount up to 2 wt% (claim 9).  The polymer must be substantially water soluble and in particular is soluble in the aqueous concentrate (paragraph 0027).  The monomer or monomer blend used to form the polymer comprises any suitable anionic ethylenically unsaturated monomers such as 2-acrylamido-2-methylpropane sulphonic acid (AMPS), salts of acrylic acid, etc. (paragraph 0029).  Preferred pesticide/herbicide actives include glyphosate, 2,4-D, MCPA, etc. supplied as potassium, sodium or amine salts (paragraph 0042).  Blends of calcium and ammonium nitrate are taught and blends of fertilizers are taught (paragraph 0035).  
Ascertainment of the Difference Be or tween Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Rose et al. teaches the aqueous solution comprises a water-soluble polymer which includes a 2-acrylamido-2-methyl propane sulfonic acid, Rose et al. does not teach the instantly claimed polymer of structure I.  However, this deficiency is cured by Rodrigues et al. and Meyer et al.
Rodrigues et al. is directed to dispersants for agricultural applications.  Claimed is an agrochemical formulation comprising an agrochemical active and a dispersant polymer of structure I.  
    PNG
    media_image1.png
    461
    736
    media_image1.png
    Greyscale
 (claim 1 and page 3).  Rhy is most preferably phenyl or benzyl (page 3) a specific monomer includes benzyl methacrylate (page 4).  B is a moiety derived from polymerizing an olefinically unsaturated carboxylic acid monomer and its salts.  Useful monomers include acrylic acid.  C is a moiety derived from polymerizing an olefinically unsaturated sulfonic acid monomer or phosphoric monomer and its salts and is optional (page 4).  Salts include sodium potassium as well as alkanol amines such as diethanol amine (page 5).  In structure I, a, b and c are mole percent of the individual groups wherein a+b+c=100.  Lower limit of a is 0.1 and upper limit is 95.  The lower limit of c is 0 and upper limit of c is 15 (page 6).  The agrochemical active may be water soluble such as salts of glyphosate (page 7).  Concentrates are taught (page 8).  Aqueous medium is taught (page 10).  Application by spraying is taught (page 10).  Example 2 teaches the formation of a solution comprising a polymer made from acrylic acid, benzyl methacrylate and 2-acrylamido-2-methyl propane sulfonic acid sodium salt (i.e. AMPS).  The polymer is taught as preferably being a solution polymer (page 5, last paragraph).  
Meyer et al. is directed to crystallization inhibitor for plant protection formulations.  Specifically taught is the use of water-soluble copolymers based on acrylamideopropylmethylene sulfonic acid (AMPS) or its salts and macromonomers as crystallization inhibitors in plant protection formulations (paragraph 001).  It was found that polymers based on AMPS are highly suitable as crystallization inhibitors in plant protection compositions.  The polymers inhibit crystallization of pesticidal actives present in the plant protection formulations (paragraph 0004).  The macromonomers include a hydrophobic part (paragraph 0009).  The polymers are prepared by radical copolymerization of A) AMPS; B) one or more macromonomers comprising a terminal group which is capable of polymerizing and a hydrophobic part which is hydrogen or a saturated or unsaturated linear or branched aliphatic, cycloaliphatic or aromatic hydrocarbon resides and optionally a hydrophilic part and C) optionally one or more additional at least mono- or polyolefinically unsaturated oxygen, nitrogen, etc. (paragraphs 0006-0012).  Preferred C are olefinically unsaturated acids or their salts, preferably with mono and divalent counter ions such as Li, Na, Mg, Ca, NH4, etc. (paragraph 0034).  
While Rose et al. suggest the herbicide/pesticide can be glyphosate and 2,4-D and the fertilizer ammonium sulfate, Rose et al. does not exemplify their combination.  However, this deficiency is cured by Wright et al.
Wright et al. is directed to herbicide compatibility improvement. Glyphosate is an acid that is relatively insoluble in water.  For this reason, it is typically formulated as a water-soluble salt in aqueous solution (paragraph 0004).  Unfortunately, glyphosate potassium salt, especially when formulated at high concentration in aqueous solution, brings some challenges.  When combined with a second herbicide which also in the form of a salt for example a phenoxy-type herbicide salt such as 2,4-D (combinations of glyphosate and 2,4-D are widely used) there can be a tendency under certain conditions for precipitation of solids that can settle and clog filters or nozzles (paragraph 0006-0007).  A small increase in the molar excess of cations in a glyphosate potassium salt formation can result in improved tan-mix compatibility with a phenoxy-type herbicide salt (paragraph 0013-0014).  The pH of composition is about 4.8 (paragraph 0027).  The pH can range from about 4.8 to about 7.0 and can be adjusted with base excess (paragraph 0044). The composition also comprises a surfactant (paragraph 0058).  The composition exhibited a reduced tendency to form a solid precipitate (paragraph 0101).  Other ingredients which can be utilized include ammonium sulfate (paragraph 0103).  The inclusion of ammonium sulfate is believed to have particular benefit where water quality is of concern (paragraph 0151).  Other phenoxy-type herbicides include triclopyr (paragraph 0135).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Rose et al., Rodrigues et al., Meyer et al. and Wright et al. and utilize the water-soluble polymers of Rodrigues et al. in the composition of Rose et al. One skilled in the art would have been motivated to utilize these polymers as Rose et al. suggest water soluble AMPS containing polymers and Rodrigues et al. teaches their polymers are solution polymers which are water soluble and contain AMPS.  The polymers of Rodrigues et al. are of the same type and utilize for the same or similar purpose as in Rose et al. and therefore one skilled in the art would have a reasonable expectation of success.  Additionally, as taught by Meyer et al., polymers with AMPS, esters of acrylic or methacrylic acid and methacrylic or acrylic acids or salts thereof.  These monomers correspond to the monomers of the instant claims as AMPS reads on monomer C of instant and Rodrigues, the methacrylic or acrylic acids or salts thereof read on instant monomer B and monomer B of Rodrigues and esters of methacrylic acid or acrylic acid with hydrophobic groups read on instant monomer A and monomer A or Rodrigues.  Therefore, one skilled in the art would expect that the polymers of Rodrigues et al. would provide the added benefit of crystallization inhibition since they contain the same monomers as Meyers et al.  Since glyphosate and 2,4-D are known to interact and precipitate as taught by Wright et al., and since there is a reasonable expectation that these polymers would inhibit crystallization of the pesticidal actives, one skilled in the art would have been motivated to utilize this polymer for this purpose to achieve these benefits.
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Rose et al., Rodrigues et al., Myers et al. and Wright et al. and utilize herbicides such as 2,4-D with the glyphosate.  One of ordinary skill in the art would have been motivated to utilize this combination as it is a widely utilized combination as taught by Wright et al.  Since Rose et al. suggests both can be utilized one skilled in the art would have a reasonable expectation of success.  One skilled in the art would have been motivated to utilize the salt of glyphosate as this is the way it is typically formulated as taught by Wright et al.
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Rose et al., Rodrigues et al, Meyers et al. and Wright et al. and utilize a blend of fertilizers such as ammonium sulfate with calcium and/or ammonium nitrate.  One skilled in the art would have been motivated to utilize this fertilizer as it is a specifically taught fertilizer by Rose et al.  Additionally, one skilled in the art would have been motivated to utilize this chemical where water quality is a concern as taught by Wright et al.  
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Rose et al., Rodrigues et al. and Wright et al. and utilize further cations in the composition.  One skilled in the art would have been motivated to utilize an excess of cations in order to enhance the stability of compositions comprising glyphosate and 2,4-D as taught by Wright et al.
Regarding the claimed polymer of structure I, Rodrigues et al. exemplifies A and B monomers which are the same as instantly elected and while C is exemplified and reads on the instantly claimed C, Rodrigues et al. teaches amount of C include 0 mol% which indicates its absence.  Therefore, Rodrigues et al. suggest the same monomers in overlapping amount.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.  Regarding the claimed salt, Rodrigues et al. specifically teaches the acrylic acid can be in the form of a salt and salts taught include diethanol amine.  It would have been obvious to one of ordinary skill in the art to try any of the specifically taught salts as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
	Regarding the claimed pH, Wright et al. teaches an overlapping pH.  Wright et al. also provides motivation to utilize a base in order to manipulate the pH for stability reasons.  
Regarding the claimed concentration of fertilizer, Rose et al. teaches an overlapping range.  Regarding the claimed concentration of the component a), Rose et al. teaches an overlapping amount.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.

Response to Arguments
Applicants’ arguments filed November 3 2022 have been fully considered but they are not persuasive. 
Applicants argue that the claimed combination would be obvious in view of the combination of references.  It is argued that one skilled in the art would need to conduct unde experimentation to determine if the combination proposed in the Office action would result in a functional, aqueous herbicide solution of improved compatibility.  It is argued that there is no disclosure in Rose or Rodrigues that would provide one of ordinary skill in the art with an expectation that using the polymer of Rodrigues or Rose would lead to a stable formulation that would have improved drift properties.  The polymers of rose do not comprise the instantly claimed A group.  It is argued that Rose is silent to the pH.  Adjusting the pH would have an impact of the compounds of the formulation.  It is undue experimentation to determining if adjusting the pH of the formulation would render the formulation inoperable or lead to a functional formulation.  
Regarding Applicants’ arguments is not a requirement that the prior art suggest the claimed composition for the same reasons that applicants combine the ingredients.   It is not a requirement that the combination of reference suggest an aqueous herbicide solution of improved compatibility or improved spray drift. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Note: MPEP 2144. "The reason or motivation to modify the reference may often suggest what the inventor has done but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant". Therefore, while the combination of Rose, Rodrigues, Meyer and Wright would suggest an aqueous herbicide solution comprising 2,4-D, glyphosate, ammonium sulfate and the polymer of structure I for a different reason than applicants, the art would suggest this combination.  Rose teaches aqueous solutions comprising a water-soluble polymer and a pesticide and herbicide.  Rodrigues teaches polymers reading on the instant claims which can be combined with an agrochemical and that this polymer is a solution polymer.  Therefore, forming aqueous solutions comprising the instantly claimed polymer with a pesticide or herbicide has a reasonable expectation of success in forming as both references teach compositions with an agrochemical and aqueous solutions.  Furthermore, Meyer et al. suggest that polymers which contain AMPS such as those in Rodrigues are highly suitable as crystallization inhibitors in plant protection compositions.  Therefore, there is a reasonable expectation that the addition of the polymers of Rodrigues would reduce any crystallization of pesticidal actives which would be desirable for solutions.  The examiner cannot agree that this is undue experimentation.    The level of ordinary skill will often predetermine whether an implicit suggestion exists. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine/modify reference(s) absent explicit direction in a prior art reference. If, however, the level of skill is that of an agrochemical professional, then one can assume comfortably that such an artisan will draw ideas from chemistry and agrochemistry— without being told to do so.   Wright recognizes that under certain conditions there is a tendency for solids to precipitate.  Since Rose suggests that glyphosate and 2,4-D can both be utilized, one skilled in the art would recognize that precipitation (i.e. crystallization) is an issue.  Wright teaches that, tank-mix compatibility problems when a glyphosate potassium salt formulation is mixed with a 2,4-D dimethylammonium salt formulation can be ameliorated by adding ammonia (5% aqueous ammonia) or baking soda (sodium bicarbonate), in an amount sufficient to raise the pH of the composition to about 5 or higher, for example about 5.2 or higher. Suitable pH targets are, for illustrative purposes only, about 5.5, about 5.7, about 5.9, about 6.1, about 6.3 or about 6.5. For example, where a spray volume of 46.8 l/ha (5 U.S. gallons/acre) is used, precipitation of solids can generally be substantially prevented by addition of household ammonia in an amount of about 4% by volume of the spray solution or by addition of baking soda in an amount of about 10 g/l. Lesser amounts of base, for example household ammonia at as little as 0.75% by volume of the spray solution, can be effective in many situations (paragraph 0169).  Thus, Wright recognizes the issues with glyphosate and 2,4-D and the importance of the instantly claimed pH as it relates to precipitation.  While Applicants point to Rodrigues disclosing its polymers at values of 6.1, 6.4 and 7 which are not below 6, these values are reasonably close to pH to suggest that the polymer would still retain its desired function.  Additionally, Applicants have not pointed to any teaching in Rodrigues which would suggest that the polymer cannot be utilized at a lower pH.  While Rose does teach the composition has improved spray drift, the instant claims do not exclude more than one polymer from being present.  Both Rose and Rodrigues teach water soluble polymers comprising AMPS which are used with agrochemicals.  Therefore, the examiner cannot agree there is undue experimentation in their combination.  At a minimum, the crystallization inhibiting properties of the polymer provide motivation to utilize this polymer in aqueous solutions to reduce/prevent crystallization of the agrochemicals which is a problem as recognized by Wright.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17, 20-21, 24-27, 29-30, 32, 45, 49 and 52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6 and 8 of U.S. Patent No. 9232786 in view of Hirohara et al. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant application claims an aqueous herbicide solution of improved compatibility comprising an aqueous solution comprising: a) (2,4-dichlorophenoxy)acetic acid; b) one or more inorganic cations selected from the group consisting of Na+, K+, Ca2+, Mg2+, Fe2+ Fe3+, Cu2+, Mn2+, and Zn2+ and/or one or more organo ammonium cations selected from the group consisting of monomethyl ammonium, isopropyl ammonium, butyl ammonium, dimethyl ammonium, diethyl ammonium, dimethylethyl ammonium, diethyethanol ammonium, triethanol ammondium, triisopropanol ammondium, tetramethyl ammonium, tetraethyl ammonium and N,N,N-trimethylethanol ammonium (choline), and cations made from dimethylaminopropylamine and diethylenetriamine, or mixtures thereof; c) less than 16% ammonium sulfate; d)
glyphosate; f) one or more polymeric crystallization inhibitors of structure I wherein A is wherein R1, R2, and R3 are independently H, CH3, COOH, or CH2COOH, L is a linking group comprising -C(==O)-O- , -C(==O)-N-, -CH2-, -0-, -0- C(==0)-, or a direct bond, and Rhy is hydrophobic and comprises a linear or branched alkyl, cycloalkyl, aryl, alkaryl or alkoxylated derivative thereof; B is derived from polymerizing an ethylenically unsaturated carboxylic acid monomer and/or its salts; and C is optional and is derived from polymerizing an ethylenically unsaturated sulfonic acid monomer or phosphonic acid monomer and/or its salts, wherein the (2,4-dichlorophenoxy)acetic acid is present in the aqueous solution at a concentration greater than 1 % on an acid equivalent basis, and wherein the pH of the aqueous solution is about 6 or lower. 
	The instant application claims an aqueous herbicide solution of improved compatibility comprising an aqueous solution comprising: a) (2,4-dichlorophenoxy)acetic acid;  b) one or more inorganic cations selected from the group consisting of  Na+, K+, Ca2+, Mg2+, Fe2+ Fe3+, Cu2+, Mn2+, and Zn2+ and/or one or more organo ammonium cations selected from the group consisting of monomethyl ammonium, isopropyl ammonium, butyl ammonium, dimethyl ammonium, diethyl ammonium, dimethylethyl ammonium, diethyethanol ammonium, triethanol ammondium, triisopropanol ammondium, tetramethyl ammonium, tetraethyl ammonium and N,N,N-trimethylethanol ammonium (choline), and cations made from dimethylaminopropylamine and diethylenetriamine, or mixtures thereof; c) less than 16% ammonium sulfate; and d) one or more polymeric crystallization inhibitors of structure I wherein A is wherein R1, R2, and R3 are independently H, CH3, COOH, or CH2COOH, L is a linking group comprising -C(==O)-O- , -C(==O)-N-, -CH2-, -0-, -0- C(==0)-, or a direct bond, and Rhy is hydrophobic and comprises a linear or branched alkyl, cycloalkyl, aryl, alkaryl or alkoxylated derivative thereof; B is derived from polymerizing an ethylenically unsaturated carboxylic acid monomer and/or its salts; and C is optional and is derived from polymerizing an ethylenically unsaturated sulfonic acid monomer or phosphonic acid monomer and/or its salts, wherein the (2,4-dichlorophenoxy)acetic acid is present in the aqueous solution at a concentration greater than 1 % on an acid equivalent basis, and wherein the pH of the aqueous solution is about 6 or lower.
The instant application claims a concentrated spray mixture, comprising, an aqueous mixture of 0. 2 weight percent of a dimethylammonium salt of a polymer, said polymer consisting of; 30 percent benzyl methacrylate, and 70 percent acrylic acid; an aqueous concentrate of 2,4 D-dimethyl ammonium salt; an aqueous concentrate glyphosate potassium salt; and 2.00 weight percent of ammonium sulfate.
Patent ‘786 claims an agrochemical formulation comprising an agrochemical active and a water-soluble dispersant polymer of structure I.  The polymer is the same as instantly claimed.  The polymer includes benzyl methacrylate (first monomer) and acrylic acid B monomer.  The subscript c can be 0 meaning the polymer consists only of the benzyl methacrylate and the acrylic acid.  The a represents 0.1 to about 30 mol%.  This results in the same polymer as instantly claimed 49.  Agrochemical actives include herbicides.  
The difference between the instant claims and Patent ‘786 is that Patent ‘786 does not claim specific agrochemical actives.  However, this deficiency is cured by Hirohara et al. and Wright et al.
Hirohara et al. is directed to novel substituted pyrazole derivative, process for producing the same and herbicidal composition containing the same.  Chemical fertilizers include ammonium sulfate (paragraph 0217).  It is taught that the use of herbicides mixed with other herbicidal components brings about reduction in application dose and labor saving for application.  Owing to the synergy effects of such mixed herbicides, wider herbicidal spectrum and higher herbicidal performance can be expected.  The herbicide composition may be mixed with two or more known herbicides.  Herbicides taught include 2,4-D, 2,4-DB, MCPA, MCPB, mecoprop, fluroxypyr, triclopyr, glyphosate, etc. (paragraph 0231).
Wright et al. is directed to herbicide compatibility improvement. Glyphosate is an acid that is relatively insoluble in water.  For this reason, it is typically formulated as a water-soluble salt in aqueous solution (paragraph 0004).  Unfortunately, glyphosate potassium salt, especially when formulated at high concentration in aqueous solution, brings some challenges.  When combined with a second herbicide which also in the form of a salt for example a phenoxy-type herbicide salt such as 2,4-D (combinations of glyphosate and 2,4-D are widely used) there can be a tendency under certain conditions for precipitation of solids that can settle and clog filters or nozzles (paragraph 0006-0007).  A small increase in the molar excess of cations in a glyphosate potassium salt formation can result in improved tan-mix compatibility with a phenoxy-type herbicide salt (paragraph 0013-0014).  The pH of composition is about 4.8 (paragraph 0027).  The pH can range from about 4.8 to about 7.0 and can be adjusted with base excess (paragraph 0044). The composition also comprises a surfactant (paragraph 0058).  The composition exhibited a reduced tendency to form a solid precipitate (paragraph 0101).  Other ingredients which can be utilized include ammonium sulfate (paragraph 0103).  The inclusion of ammonium sulfate is believed to have particular benefit where water quality is of concern (paragraph 0151).  Other phenoxy-type herbicides include triclopyr (paragraph 0135).
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Patent ‘786, Wright et al. and Hirohara et al. and utilize additional herbicides such as 2,4-D with the glyphosate.  One of ordinary skill in the art would have been motivated to manipulate the herbicides utilized in order to provide for synergistic effects, wider herbicidal spectrum and higher herbicidal performance as taught by Hirohara et al.  Since the combination of glyphosate and 2,4-D is widely utilized as taught by Wright et al., one skilled in the art would have a reasonable expectation of success.
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Patent ‘786, Wright et al. and Hirohara et al. and utilize additional ingredients such as ammonium sulfate in order to aid in the growth of plants or where water quality is a concern as taught by Wright et al.
Regarding the claimed pH, Wright et al. teaches an overlapping pH.  Wright et al. also provides motivation to utilize a base in order to manipulate the pH for stability reasons.  

Claims 17, 20-21, 24-27, 29-30, 32 and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 10 of U.S. Patent No. 9526241 in view of Hirohara et al. and Wright et al. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant application claims are set forth above.
Patent ‘241 claims an agrochemical formulation comprising an agrochemical active and a water-soluble dispersant polymer of structure I.  The polymer is the same as instantly claimed.  Agrochemical actives include herbicides.  
The difference between the instant claims and Patent ‘241 is that Patent ‘241 does not claim specific agrochemical actives.  However, this deficiency is cured by Hirohara et al. and Wright et al.
The teachings of Hirohara et al. and Wright et al. are set forth above.
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Patent ‘241 Wright et al. and Hirohara et al. and utilize additional herbicides such as 2,4-D with the glyphosate.  One of ordinary skill in the art would have been motivated to manipulate the herbicides utilized in order to provide for synergistic effects, wider herbicidal spectrum and higher herbicidal performance as taught by Hirohara et al.  Since the combination of glyphosate and 2,4-D is widely utilized as taught by Wright et al., one skilled in the art would have a reasonable expectation of success.
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Patent ‘241, Wright et al. and Hirohara et al. and utilize additional ingredients such as ammonium sulfate in order to aid in the growth of plants or where water quality is a concern as taught by Wright et al.
Regarding the claimed pH, Wright et al. teaches an overlapping pH.  Wright et al. also provides motivation to utilize a base in order to manipulate the pH for stability reasons.  
It is noted that Patent ‘241 does not render obvious instant claims 49 and 52 as this patent does not teach a polymer consisting of butyl methacrylate and acrylic acid.  

Response to Arguments
Applicant's arguments filed November 3 2022  are acknowledged.  The rejections are maintained since applicant has not made any substantive arguments traversing the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABIGAIL VANHORN/           Primary Examiner, Art Unit 1616